Exhibit AMENDMENT TO CERTAIN RESTRICTED STOCK EQUIVALENTS ISSUED UNDER ENERGIZER HOLDINGS, INC. 2 and ENERGIZER HOLDINGS, INC. DEFERRED COMPENSATION PLAN WHEREAS, Energizer Holdings, Inc. (“Company”) issued Restricted Stock Equivalent Award Agreements under the Energizer Holdings, Inc. 2000 Incentive Stock Plan (“2000 Plan”) and the Energizer Holdings, Inc. Deferred Compensation Plan (“Deferred Compensation Plan”) that vest on or after January 1, 2005 and that are subject to the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) (such Restricted Stock Equivalent Award Agreements to be referred to as “Award Agreements”);and WHEREAS, failure to amend the Award Agreements to comply with Section 409A would result in imposition of a 20% additional tax on the deferred compensation provided to the recipients (“Recipients”) under the Award Agreements; and WHEREAS, the terms of theAward Agreements issued under the 2000 Plan authorize the Company to unilaterally substitute equivalent Award Agreements; and WHEREAS, the Deferred Compensation Plan authorizes amendments without the consent of the participants if such amendments do not adversely affect Recipients of such Award Agreements;and WHEREAS, the Award Agreements have been administered in accordance with the Company’s good faith interpretation of compliance with Code Section 409A, based on available guidance; and WHEREAS, the Company desires to amend the Award Agreements, to the extent they are subject to Section 409A, effective January 1, 2009, to comply with Code Section 409A and the regulations thereunder. NOW, THEREFORE, the Company hereby amends the Award Agreements, effective January 1, 2009, as follows: 1.Vesting;Payment Any date specified for the vesting/payment of an Equivalent shall be referred to as the “Vesting/Payment Date.” To the extent that an Award Agreement provides that vesting/ payment of an Equivalent is predicated on the Announcement Date of the earnings results for a specified fiscal year, the term “Vesting/Payment Date” shall be substituted for “Announcement Date.”The term “Vesting/Payment Date” shall mean a date after the end of such fiscal year but not later than the December 31 immediately following the end of such fiscal year. 2.Additional Cash Payment Additional cash payments equal to the amount of dividends, if any, which would have been paid to the Recipient had shares of Common Stock been issued in lieu of the Equivalents, will be paid on or after the Vesting/Payment Date, but not later than the December 31 following the Vesting/Payment Date. 3.Acceleration The following provisions will apply if vesting/payment of the Equivalents is accelerated prior to the Vesting/Payment Date: Disability To the extent vesting/payment of Equivalents is predicated upon the declaration of a Recipient’s total and permanent disability, such vesting/payment shall be predicated upon the Recipient’s Termination of Employment due to total and permanent disability. Termination of Employment To the extent vesting/payment of Equivalents is predicated upon Termination of Employment for any reason, the term “Termination of Employment shall mean a “separation from service” with the Company and its Affiliates, as such term is defined in Code
